DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/3/22.  These drawings are unacceptable. Figures 21-32 should be black and white line drawings so the details of the figures can be seen clearly. See MPEP 608.02 V.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5 (fig 1), 108 (fig 6), 53, 54 and 125 (fig 8) and 55 and 130 (fig 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 3-10 and 13-21 are objected to because of the following informalities:    
Claim 1 should be amended to “A process for connecting two or more permanent magnet motors each having a rotor and a stator in series for an electrical submersible pump comprising: making a phase alignment mark on each stator of the two or more motors to be connected; making a pole identifying mark on each rotor of the two or more motors to be connected; using the phase alignment marks to align the phases of the stators; and using the pole identifying marks to align the poles of the rotors.” to provide continuity of the two or more motors in ln 1.
Claim 3 should be amended to “The process of claim 1, wherein each phase alignment mark comprises a mark machined onto each stator.” to clarify which phase alignment mark and stator.
Claim 4 should be amended to “The process of claim 1, wherein each phase alignment mark comprises a mark painted onto each stator.” to clarify which phase alignment mark and stator.

Claim 5 should be amended to “The process of claim 1, wherein each phase alignment mark comprises a mark adhered onto each stator.” to clarify which phase alignment mark and stator.
Claim 6 should be amended to “The process of claim 1, wherein the process further comprises installing each stator in a motor housing and indicating a location of each phase alignment mark on an exterior of each motor housing.” since 
Claim 7 should be amended to “The process of claim 1, wherein each pole identifying mark comprises a mark machined onto each rotor.” to clarify which pole identifying mark and which rotor.
Claim 8 should be amended to “The process of claim 1, wherein each pole identifying mark comprises a mark painted onto each rotor.” to clarify which pole identifying mark and which rotor.
Claim 9 should be amended to “The process of claim 1, wherein each pole identifying mark comprises a mark adhered onto each rotor.” to clarify which pole identifying mark and which rotor.
Claim 10 should be amended to “The process of claim 1, wherein each pole identifying mark comprises a notch on an end of a rotor shaft of each rotor wherein the notch is configured to align with a coupling alignment notch.”  to clarify which pole identifying mark and which rotor shaft.

Claim 13 should be amended to “The electric motor of claim 11, further comprising the first stator installed in a first motor housing and the second stator installed in a second motor housing wherein an exterior of each of the first and second motor housings indicates the location of the first and second phase alignment mark.” since there is one motor housing 602 for each stator 72 (fig 25) and exterior of each motor housing is not previously recited.
Claim 14 should be amended to “The electric motor of claim 11, wherein the first and second permanent magnet electric motors are configured to be driven with a variable speed drive of less than 800 volts.” to correct the typo.
Claim 15 should be amended to “The electric motor of claim 11, wherein each of the first and second permanent magnet motors comprise 
Claim 16 should be amended to “The electric motor of claim 11, wherein each of the first and second s comprises a mark machined onto the first and second rotors.” to clarify which pole identifying mark and rotor.
Claim 17 should be amended to “The electric motor of claim 11, wherein each of the first and second s comprises a mark painted onto the first and second rotors.” to clarify which pole identifying mark and rotor.
Claim 18 should be amended to “The electric motor of claim 11, wherein each of the first and second s comprises a mark adhered onto the first and second rotors.” to clarify which pole identifying mark and rotor.
Claim 19 should be amended to “The electric motor of claim 11, wherein each of the first and second s comprises a notch on an end of a rotor shaft of each of the first and second rotors wherein the notch is configured to align a coupling alignment notch.” to clarify which pole identifying mark and which rotor shaft.
Claim 20 should be amended to “The electric motor of claim 11, wherein each of the first and second rotors comprises a solid steel bar rotor.” to clarify which rotor.
Claim 21 should be amended to 
“An electric submersible pump comprising: 
a power module comprising a first permanent magnet electric motor comprising a first rotor with a first pole identifying mark and a first stator with a first phase alignment mark and a second permanent magnet electric motor comprising a second rotor with a second pole identifying mark and a second stator with a second phase alignment mark, wherein the phases of the first and second stators are substantially aligned and wherein the poles of the first and second rotors are substantially aligned; 
a head module; and 
a base module.” 
to correct the typo.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 10-11, 13, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fleshman et al. (US20020079763, “Fleshman”) in view of Hao et al. (WO2010124595, “Hao”) and Houmand et al. (US5588818, “Houmand”)
Re claim 1, Fleshman discloses a process for connecting two or more motors 46 (figs 1-2 & 7-8, para [0022], [0029] & [0035], motor with 73 & 108) each having a rotor 60 (figs 2 & 7-8, para [0027] & [0029]) and a stator 64 (figs 2-4 & 7-8, para [0027]-[0028]) in series for an electrical submersible pump comprising (figs 1-4 & 9-10, para [0021], [0024]-[0025] & [0038], conductors 54 in one slot 70 connected to one male 104 & one female 102 termination to connect in series w/ a corresponding conductors 54 in a corresponding slot of the other motor; or alternatively the motors are mechanically connected in series): 
making a phase alignment mark 108, 104 on each stator 64 of the two motors 46 to be connected (figs 2 & 7-8, para [0021], [0024]-[0025] & [0035], motor three phase & windings connected from power source specifically by 106 & 108; since 106 & 108 provide only one way to connect the two stator of motors 46, 106 & 108 will inherently align the phases of the two motors 46); 
making an alignment mark 73, 71 on each rotor 60 of the two motors 46 to be connected (figs 2 & 7-10, para [0029]-[0030]); 
using the phase alignment marks 108, 104 to align the phases of the stators 64 (figs 2 & 7-10, para [0025]-0027], [0035] & [0037]); and 
using the alignment marks 73, 71 to align the rotors 60 (figs 2 & 7-10, para [0029]-[0030]).
Fleshman discloses claim 1 except for:
permanent magnet motors;
making a pole identifying mark on each rotor of the two motors to be connected; and
using the pole identifying marks to align the poles of the rotors.
Hao discloses two or more permanent magnet motors 801, 802 (figs 7-9b, pg 8, lns 31-34) with the poles of the two rotor aligned (fig 9a, pg 8, lns 41-46); and
permanent magnet motors provide greater power, as compared to asynchronous motors when employed in submersible pumps (pg 2, lns 16-23 & pg 8, lns 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two motors of Fleshman with permanent magnet motors with the poles of the two rotors aligned, as disclosed by Hao, in order to provide motors with greater power, as compared to asynchronous electric motors when employed in submersible pumps, as taught by Hao (pg 2, lns 16-23 & pg 8, lns 10-13).
Fleshman in view of Hao disclose claim 1 except for making a pole identifying mark on each rotor of the two motors to be connected; and using the pole identifying marks to align the poles of the rotors.
Specifically Fleshman does not disclose the rotor alignment marks correspond to the rotor poles.
Houmand discloses making alignment marks 208a on each rotor 10, 16 to be connected; and using the alignment marks 208a to align the lobes 102 of the rotors 10, 16,  in order to synchronize the lobe positions of the two rotors 10, 16 (figs 1-2, col 4, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two rotor alignment marks of Fleshman in view of Hao to correspond to the rotor pole positions, as disclosed by Houmand for alignment marks corresponding to rotor lobes, in order to synchronize the rotors positions, as taught by Houmand (col 6, lns 34-53). 
Fleshman discloses the rotors alignment marks 73, 71 are to drivingly couple the rotors together (para [0029]) and Houmand discloses the alignment marks 208, 208a do the same (col 5, lns 58-65). Fleshman discloses the rotor alignment marks 73, 71 can be formed from other shapes or splines (para [0033]), therefore it would only take routine skill in the art to configure the alignment marks as pins and grooves, as disclosed by Houmand, or shape the alignment marks of Fleshman or form a spline in a similar manner as taught by Houmand. 
Re claim 2, Fleshman in view of Hao and Houmand disclose claim 1 as discussed above. Fleshman further discloses the process further comprises starting a winding on each stator 60 at the phase alignment mark 108, 106 (figs 2-4 & 9-10, para [0021] & [0024]-[0025], each slot has conductors 54 connected between one male 104 & one female 102 termination, so the conductors 54 in the slot marked by 108, 106 will be the start of the winding made of conductors 54 in the slot marked by 108, 106).
Re claim 6, Fleshman in view of Hao and Houmand disclose claim 1 as discussed above. Fleshman further discloses the process further comprises installing each stator 64 in a motor housing (figs 2 & 7-10, para [0031]), includes 52, 56 & 65) and 
Re claim 7, Fleshman in view of Hao and Houmand disclose claim 1 as discussed above. Fleshman is silent with respect to the pole identifying mark comprises a mark machined onto the rotor.
Houmand discloses the identifying mark 208a comprises a mark machined onto the rotor 10, 16 (fig 2, col 6, lns 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pole identifying mark of Fleshman in view of Hao and Houmand to be machined onto the rotor, as disclosed by Houmand, in order to provide a means for forming the pole identifying mark, as demonstrated by Houmand.
Re claim 10, Fleshman in view of Hao and Houmand disclose claim 1 as discussed above. Fleshman is silent with respect to the pole identifying mark comprises a notch on an end of the rotor shaft wherein the notch is configured to align with a coupling alignment notch.
Houmand discloses the identifying mark 208a comprises a notch on an end of the rotor 10, 16 (fig 3, col 4, lns 61-65) wherein the notch is configured to align with a coupling alignment notch 218 (fig 2, col 5, lns 5-9, 208a & corresponding 218 are radially aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pole identifying mark of Fleshman in view of Hao and Houmand to comprise a notch on an end of the rotor shaft, wherein the 
Re claim 11, Fleshman discloses an electric motor for an electric submersible pump (fig 1, para [0021]) comprising: 
a first electric motor 46 (figs 1-2 & 7-8, para [0022], [0029] & [0035], motor with 73 & 108) comprising a first rotor 60 (figs 2 & 7, para [0027] & [0029], rotor w/ 73) with a first identifying mark 73 (figs 2, 7 & 9-10, para [0029]-[0030]) and a first stator 64 (figs 2-4 & 7, para [0027]-[0028], stator w/ 108) with a first phase alignment mark 108 (figs 2, 7 & 9-10, para [0021], [0024]-[0025] & [0035], motor three phase & windings connected from power source specifically by 106 & 108; since 106 & 108 provide only one way to connect the two stator of motors 46, 106 & 108 will inherently align the phases of the two motors 46);
a second electric motor 46 (figs 1-2 & 7-8, para [0022], [0029] & [0035], motor with 71 & 106) comprising a second rotor 60 (figs 2 & 8, para [0027] & [0029], rotor w/ 71) with a second identifying mark 71 (figs 2, 8 & 9-10, para [0029]-[0030]) and a second stator 64 (figs 2-4 & 8, para [0027]-[0028], stator w/ 106) with a second phase alignment mark 106 (figs 2, 8 & 9-10, para [0021], [0024]-[0025] & [0035]); wherein the phases of the first and second stators are substantially aligned (figs 2 & 7-10, para [0025]-0027], [0035] & [0037]); 
Fleshman discloses claim 11 except for:
a first permanent magnet electric motor comprising a first rotor with a first pole identifying mark;
permanent magnet electric motor comprising a second rotor with a second pole identifying mark; and
the poles of the first and second rotor are substantially aligned.
Hao discloses the first permanent magnet electric motor 801 (figs 7-9b, pg 8, lns 31-34) comprising a first rotor (fig 9a, pg 5, lns 41-46, rotor w/ 808s-2 & 808n-2);
the second permanent magnet electric motor 802 (figs 7-9b, pg 8, lns 31-34) comprising a second rotor (fig 9a, pg 5, lns 41-46, rotor w/ 808s-1 & 808n-1); 
the poles of the first and second rotor are substantially aligned (fig 9a, pg 8, lns 41-46); and
permanent magnet electric motors provide greater power, as compared to asynchronous electric motors when employed in submersible pumps (pg 2, lns 16-23 & pg 8, lns 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second motors of Fleshman as first and second permanent magnet electric motors where the poles of the first and second rotor are substantially aligned, as disclosed by Hao, in order to provide motors with greater power, as compared to asynchronous electric motors when employed in submersible pumps, as taught by Hao (pg 2, lns 16-23 & pg 8, lns 10-13).
Fleshman in view of Hao disclose claim 11 except for the first rotor with a first pole identifying mark and the second rotor with a second pole identifying mark.
Houmand discloses providing identifying marks 208a on two rotors 10, 16 in order to synchronize the two rotors 10, 16 (figs 1-2, col 4, lns 61-65; col 5, lns 58-62; & 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second identifying marks of Fleshman in view of Hao to correspond to the first and second rotor pole positions, as disclosed by Houmand for identifying marks corresponding to first and second rotor lobes, in order to synchronize the first and second rotor positions, as taught by Houmand (col 6, lns 34-53). 
Fleshman discloses the first and second identifying marks 73, 71 are to drivingly couple the rotors together (para [0029]) and Houmand discloses the identifying marks 208, 208a do the same (col 5, lns 58-65). Fleshman discloses the first and second identifying marks 73, 71 can be formed from other shapes or splines (para [0033]), therefore it would only take routine skill in the art to configure the identifying marks as pins and grooves, as disclosed by Houmand, or shape the identifying marks of Fleshman or form a spline in a similar manner as taught by Houmand. 
Re claim 13, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman further discloses a motor housing (figs 2 & 7-10, para [0031]), includes 52, 56 & 65) wherein the exterior of the motor housing indicates the location of the first and second phase alignment marks 108, 104 (figs 2 & 7-10, 108, 104 located on exterior of 52 & 56).
Re claim 16, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman is silent with respect to the pole identifying mark comprises a mark machined onto the rotor.
Houmand discloses the identifying mark 208a comprises a mark machined onto the rotor 10, 16 (fig 2, col 6, lns 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pole identifying mark of Fleshman in view of Hao and Houmand to be machined onto the rotor, as disclosed by Houmand, in order to provide a means for forming the pole identifying mark, as demonstrated by Houmand.
Re claim 19, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman is silent with respect to the pole identifying mark comprises a notch on an end of the rotor shaft wherein the notch is configured to align with a coupling alignment notch.
Houmand discloses the identifying mark 208a comprises a notch on an end of the rotor 10, 16 (fig 3, col 4, lns 61-65) wherein the notch is configured to align with a coupling alignment notch 218 (fig 2, col 5, lns 5-9, 208a & corresponding 218 are radially aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pole identifying mark of Fleshman in view of Hao and Houmand to comprise a notch on an end of the rotor shaft, wherein the notch is configure to be aligned with a coupling alignment notch, as disclosed by Houmand for a notch at the end of the rotor, in order to provide structure to interconnect the rotors, as demonstrated by Houmand.
Re claim 21, Fleshman discloses an electric submersible pump (fig 1, para [0021]) comprising: 

a first electric motor 46 (figs 1-2 & 7-8, para [0022], [0029] & [0035], motor with 73 & 108) comprising a first rotor 60 (figs 2 & 7, para [0027] & [0029], rotor w/ 73) with a first identifying mark 73 (figs 2, 7 & 9-10, para [0029]-[0030]) and a first stator 64 (figs 2-4 & 7, para [0027]-[0028], stator w/ 108) with a first phase alignment mark 108 (figs 2, 7 & 9-10, para [0021], [0024]-[0025] & [0035], motor three phase & windings connected from power source specifically by 106 & 108; since 106 & 108 provide only one way to connect the two stator of motors 46, 106 & 108 will inherently align the phases of the two motors 46) and 
a second electric motor 46 (figs 1-2 & 7-8, para [0022], [0029] & [0035], motor with 71 & 106) comprising a second rotor 60 (figs 2 & 8, para [0027] & [0029], rotor w/ 71) with a second identifying mark 71 (figs 2, 8 & 9-10, para [0029]-[0030]) and a second stator 64 (figs 2-4 & 8, para [0027]-[0028], stator w/ 106) with a second phase alignment mark 106 (figs 2, 8 & 9-10, para [0021], [0024]-[0025] & [0035]), wherein the phases of the first and second stators are substantially aligned (figs 2 & 7-10, para [0025]-0027], [0035] & [0037], since 106 & 108 provide only one way to connect the two stator of motors 46, 106 & 108 will inherently align the phases of the two motors 46); 
a head module 42 (figs 1-2, para [0022]); and 
a base module 44 (figs 1-2, para [0022]).
Fleshman discloses claim 21 except for:
a first permanent magnet electric motor comprising a first rotor with a first pole identifying mark;
permanent magnet electric motor comprising a second rotor with a second pole identifying mark; and
the poles of the first and second rotor are substantially aligned.
Hao discloses the first permanent magnet electric motor 801 (figs 7-9b, pg 8, lns 31-34) comprising a first rotor (fig 9a, pg 5, lns 41-46, rotor w/ 808s-2 & 808n-2);
the second permanent magnet electric motor 802 (figs 7-9b, pg 8, lns 31-34) comprising a second rotor (fig 9a, pg 5, lns 41-46, rotor w/ 808s-1 & 808n-1); 
the poles of the first and second rotor are substantially aligned (fig 9a, pg 8, lns 41-46); and
permanent magnet electric motors provide greater power, as compared to asynchronous electric motors when employed in submersible pumps (pg 2, lns 16-23 & pg 8, lns 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second motors of Fleshman as first and second permanent magnet electric motors where the poles of the first and second rotor are substantially aligned, as disclosed by Hao, in order to provide motors with greater power, as compared to asynchronous electric motors when employed in submersible pumps, as taught by Hao (pg 2, lns 16-23 & pg 8, lns 10-13).
Fleshman in view of Hao disclose claim 21 except for the first rotor with a first pole identifying mark and the second rotor with a second pole identifying mark.
Houmand discloses providing identifying marks 208a on two rotors 10, 16 in order to synchronize the two rotors 10, 16 (figs 1-2, col 4, lns 61-65; col 5, lns 58-62; & 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second identifying marks of Fleshman in view of Hao to correspond to the first and second rotor pole positions, as disclosed by Houmand for identifying marks corresponding to first and second rotor lobes, in order to synchronize the first and second rotor positions, as taught by Houmand (col 6, lns 34-53). 
Fleshman discloses the first and second identifying marks 73, 71 are to drivingly couple the rotors together (para [0029]) and Houmand discloses the identifying marks 208, 208a do the same (col 5, lns 58-65). Fleshman discloses the first and second identifying marks 73, 71 can be formed from other shapes or splines (para [0033]), therefore it would only take routine skill in the art to configure the identifying marks as pins and grooves, as disclosed by Houmand, or shape the identifying marks of Fleshman or form a spline in a similar manner as taught by Houmand. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshman in view of Hao and Houmand and in further view of Romand-Monnier et al. (US4500226, “Romand-Monnier”).
Re claim 3, Fleshman in view of Hao and Houmand disclose claim 1 as discussed above. Fleshman further discloses the phase alignment mark 108 is a keyway (figs 7-10, para [0035]).

Romand-Monnier discloses the keyway 22 (fig 2, col 3, lns 41-50) is machined onto the stator (figs 1-3, the stator includes the stationary part of the motor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the phase alignment mark of Fleshman in view of Hao and Houmand to be machined onto the stator, as disclosed by Romand-Monnier, in order to form the keyway in a known manner, as demonstrated by Romand-Monnier.
Claims 4-5, 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleshman in view of Hao and Houmand and in further view of Braun et al. (US20090230825, “Braun”).
Re claims 4-5, Fleshman in view of Hao and Houmand disclose claim 1, as discussed above. Fleshman is silent with respect to: 
the phase alignment mark comprises a mark painted onto the stator; and
the phase alignment mark comprises a mark adhered onto the stator.
Braun discloses providing a mark painted and adhered onto parts 7, 8, 12, 13 in order to provide correct fitting of the parts (fig 1, para [0025], mark adhered to parts 7-8 & 12-13 since paint adheres to surface it is painted on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the phase alignment mark of Fleshman in view of Hao and Houmand to comprise a mark painted and adhered onto the stator, 
Re claims 8-9 and 17-18, Fleshman in view of Hao and Houmand disclose claims 1 and 11, respectively, as discussed above. Fleshman is silent with respect to: 
the pole identifying mark comprises a mark painted onto the rotor; and
the pole identifying mark comprises a mark adhered onto the rotor.
Braun discloses providing a mark painted on and adhered to parts 7, 8, 12, 13 in order to provide correct fitting of the parts (fig 1, para [0025], mark adhered to parts 7-8 & 12-13 since paint adheres to surface it is painted on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pole identifying mark of Fleshman in view of Hao and Houmand to comprise a mark painted and adhered onto the rotor, as disclosed by Braun for interconnecting parts, in order to ensure correct fitting of the rotors, as taught by Braun (para [0025]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshman in view of Hao and Houmand and in further view of Cox (US5193614, “Cox”).
Re claim 12, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman further discloses the first and second motors can alternatively be mechanically connected by a housing coupling 118 (figs 11-12, para [0039]), but does not disclose specifics of the housing coupling 118.
Fleshman is silent with respect to the first permanent magnet motor comprises threads on an inner diameter which turn in a first direction and wherein second 
Hao discloses the first permanent magnet motor 801 (fig 3) comprises threads on an inner diameter which turn in a first direction (figs 3 & below, pg 8, lns 16-22, flanges 813 have external thread engaging with internal thread of 800 of 1st & 2nd motors) and wherein second permanent magnet motor 802 (fig 3) comprises threads on an inner diameter (figs 3 & below, pg 8, lns 16-22, flanges 813 have external thread engaging with internal thread of 800), 
the electric motor further comprising a housing coupling (figs 3 & below, pg 8, lns 16-22, includes 809-810 & 813, each of 809 & 810 have an 813 connected to it & 809 & 810 connected by bolts), comprising a first end and a second end (figs 3 & below), the first end of the housing coupling comprising threads on an outer diameter which turn in a first direction (figs 3 & below, pg 8, lns 16-22, flanges 813 engaging with internal thread of 800 of motors 801), the second end of the housing coupling comprising threads on an outer diameter which turn in a second direction (figs 3 & below, pg 8, lns 16-22, flanges 813 engaging with internal thread of 800 of motors 802), 


    PNG
    media_image1.png
    779
    668
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second permanent motors of Fleshman in view of Hao and Houmand so the first permanent magnet motor 
Fleshman in view of Hao and Houmand disclose claim 12 except for:
the second permanent magnet motor comprises threads on an inner diameter which turn in a second direction;
a single-piece housing coupling; and
the second end of the housing coupling comprising threads on an outer diameter which turn in a second direction.
Cox discloses the first housing 32 (figs 1-2c) comprises threads 54 (figs 2a-b) on an inner diameter which turn in a first direction (fig 2a-b, col 3, lns 44-55, claim 1-part a);
the second housing 36 (figs 1 & 2c) comprises threads 60 (fig 2c) on an inner diameter which turn in a second direction (fig 2b-c, col 3, lns 47-55, claim 1-part a);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing coupling and threads of the first and second permanent magnet motors of Fleshman in view of Hao and Houmand, so the second permanent magnet motor comprises threads on the inner diameter which turn in a second direction; a single-piece housing coupling with the first end comprising threads on an outer diameter which turn in a first direction and a second end comprising threads on an outer diameter which turn in a second direction, as disclosed by Cox for first and second housings, in order to reduce the number of pieces of the housing coupling and connection between the first and second permanent magnet motors that only involves rotation of the one-piece housing coupling, as taught by Cox (col 3, lns 47-55, claim 1-part a).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshman in view of Hao and Houmand and in further view of Liu et al. (US6388353, “Liu”).
Re claim 14, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman is silent with respect to the first and second permanent magnet electric motor are configured to be driven with a variable speed drive of less than 800 volts.
Liu discloses permanent magnet electric motors configured to be driven with a variable speed drive of less than 800 volts (col 2, lns 54-67 to col 3, lns 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second permanent magnet electric motors of Fleshman in view of Hao and Houmand to be driven with a variable speed drive of less than 800 volts, as disclosed by Liu, in order to provide consistent, depending running and self-starting of the pumping system, as taught by Liu (col 3, lns 13-28).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshman in view of Hao and Houmand and in further view of Yuratich et al. (US20080284268, “Yuratich”).
Re claim 15, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman is silent with respect to the motor comprises from 2-20 poles.
Yuratich discloses the motor comprises 2-20 poles (para [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor of Fleshman in view of Hao and Houmand to comprise from 2-20 poles, as disclosed by Yuratich, in order to provide a motor with the optimum number of poles, as taught by Yuratich (para [0090]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshman in view of Hao and Houmand and in further view of Dohogne (US4910861, “Dohogne”).
Re claim 20, Fleshman in view of Hao and Houmand disclose claim 11 as discussed above. Fleshman is silent with respect to the rotor comprises a solid steel bar rotor.
Dohogne discloses the rotor comprises a solid steel bar rotor (figs 1 & 3-4, col 3, lns 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor of Fleshman in view of Hao and Houmand to comprise a solid steel bar rotor, as disclosed by Dohogne, in order to form the rotor from one of a number of materials known in the art, as disclosed by Dohogne (col 3, lns 8-15)


Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
Applicant argues that Fleshman does not disclose two or more motors (pg 11, 1st full paragraph to 2nd full paragraph). Examiner disagrees. 
Fleshman discloses each motor section 46 is a module motor with a stator 64 and rotor 60 that can run as a single motor when connected to upper motor section 42 and lower motor section 44 (figs 1-2, para [0022]-[0023]) and a plurality of motor sections 42 are connected in series to the power source and the lower motor section  44 provides end connections for the stator windings (figs 1-2, para [0021] & [0024]), in a similar manner as applicant’s invention (figs 10a-b, pg 12, para [0069]-[0071], pgs 13-
Applicant argues that Fleshman does not discloses phase alignment marks (pg 11, 3rd full paragraph to 4th full paragraph). Examiner disagrees.
Fleshman discloses the motor is three phase (para [0021] & [0027]) and the key 106 and the keyway 108 show that there is only one way to connect the stators of the motors 46 together (figs 7-10, para [0037], note: each stator has 106 on one end & 108 on the other end), which will inherently align the phases of the two motors 42. Therefore 106 and 108 are phase alignment marks. Applicant further asserts that an induction motor does not require any phase alignment. This argument is moot since applicant provides no evidence of this and it is clear that Fleshman is requiring a specific positioning of the stators, where if applicant were correct then there would be no reason to include 106 and 108. 
Applicant argues that Fleshman discloses the identifying marks 73 and 71 on the motor sections 42, 44 or 46 and not the rotor 60 (pg 11, last paragraph to pg 12, lns 1-4). Examiner disagrees.
This argument is not clear since Fleshman shows 73 and 71 are located on the ends of the rotor 60 for each motor 46 (figs 2 & 7-10).
Applicant further argues that Hao and Houmand in combination with Fleshman disclose permanent rotors that have pole identifying marks (pg 12, 1st full paragraph). Examiner disagrees.
Hao discloses aligning the poles of two permanent magnet rotors 801, 802 (figs 7-9b, pg 8, lns 31-34 & 41-46), as well as motivation to replace induction rotors with permanent magnet rotors in submersible pumps (pg 2, lns 16-23 & pg 8, lns 10-13, in order to increase the power). Therefore Fleshman would be motivated to have permanent magnet rotors with aligned poles, in order to have greater power. 
Houmand discloses providing identifying marks 208a to synchronize the rotors 10, 16 (figs 1-2, col 4, lns 61-65; col 5, lns 58-62; & col 6, lns 34 to col 7, ln 2). By substituting the identifying marks 73, 71 of Fleshman with the identifying marks of Houmand, provides only one way to attach the rotors together, similar to the key 106 and keyway 108 of Fleshman. Which ensures that the rotor poles are in the same position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834